PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of					:	
Boaz et al.						:
Application No. 14/856,656				:   DECISION DISMISSING PETITION
Filed: September 17, 2015				:
Attorney Docket No.: 	008111-894 (85995US01)	:


This is a decision on the October 7, 2020 petition filed under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer filed on March 30, 2020, be disqualified as prior art in accordance with 37 CFR 1.104(c)(4)(ii) in order for the terminal disclaimer to be effective to overcome the double patenting rejection based on that reference.  
 
For the reasons set forth below, the present petition is dismissed.
 
RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 102 provides, in pertinent part:

(a) NOVELTY; PRIOR ART. – A person shall be entitled to a patent unless –
****
(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) EXCEPTIONS.—Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.
****
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
****
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.


(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2) the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3) the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.104(c)(4)(ii) provides (emphasis added):

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A) The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(B) The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:
(1)  Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;
(2)  Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding;
(3)  Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION 

The petition filed under 37 CFR 1.183 on October 7, 2020, requests waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer filed March 30, 2020, be disqualified as prior art in accordance with 37 CFR 1.104(c)(4)(ii). Applicant seeks waiver of the prior art requirement in 37 CFR 1.321(d) in the interest of justice so that the terminal disclaimer be entered to obviate the non-statutory double patenting rejection based on this reference. 

Applicant asserts at pages 4 through 6 of the petition the following: 
          The Office Action dated December 30, 2019 (“OA”) included a non-statutory double patenting (NDP) rejection over US 9,993,408 (“reference” or “reference patent”). The rejection included a statement that:

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

OA at 10-11 (emphasis added).

          In response to the NDP rejection, Applicant filed a terminal disclaimer on March 30, 2020.

          That terminal disclaimer was disapproved, in part, because a petition under 37 C.F.R. § 1.183 requesting waiver of the requirement in 37 C.F.R. § 1.321(d) is required. Final Office Action at 16 (July 10, 2020).

          The provisions of 37 C.F.R. § 1.321(d), however, do not provide a mechanism to file a terminal disclaimer in situations where the joint research agreement meets the statutory requirements to be deemed commonly owned or subject to an obligation of assignment to the same person pursuant to 35 U.S.C. § 102(c), but the reference patent is not prior art that may be disqualified under 35 U.S.C. 102(b)(2)(C).



          The practical effect is that Applicant is now subject to an extraordinary and unjust predicament where the NDP rejection may not be overcome by timely filing an otherwise compliant terminal disclaimer.

          ***

          The terminal disclaimer based on a joint research agreement filed on March 30, 2020 meets all of the formal requirements of 37 C.F.R. § 1.321(d) and the requirements of 37 C.F.R. 1.104(c)(4)(ii), except for the disqualification of prior art requirement for which waiver is presently requested.

          In particular, Applicant has met the requirements to establish evidence of a joint research agreement in accordance with 37 CFR 1.104(c)(4)(ii) by:

          (1) Submitting herewith a statement that the claimed invention(s) in the instant application and the claimed invention(s) in the reference listed in the terminal disclaimer were subject to a joint research agreement, that the joint research agreement was in effect on and before the date the claimed invention of the instant application was made and that the claimed invention of the instant application was made as a result of activities undertaken within the scope of the joint research agreement; and

          (2) Disclosing the names of the parties to the joint research agreement at paragraph [0001] of the present specification.

The present petition under 37 CFR 1.183 has been fully considered.

As an initial matter, the Office’s procedures instruct examiners to apply a NSDP rejections if there are patentably indistinct claims between an application under examination or patent under reexamination and a reference patent/application and (1) the patents/applications have a common (joint) inventor or applicant (see §§ 804 and 804.03 of the Manual of Patent Examining Procedure (MPEP) (9th Edition, Revision 10.2019)), (2) the patents/applications have at least one common owner/assignee (see In re Hubbell, 709 F.3d 1140, 1146-47, 106 USPQ2d 1032, 1037-38 (Fed. Cir. 2013) and MPEP § 804), or (3) the reference patent/application is subject to a joint research agreement and is treated as commonly owned for purposes of double patenting analysis (see MPEP §§ 2146.03, 804, and 804.03).  As a result of these procedures, a NSDP rejection may be applied in a pending application or patent under reexamination whether or not the reference application/patent, whose claims are the basis for the nonstatutory double patenting rejection, is available as prior art for purposes of anticipation or obviousness. The Office’s procedures are consistent with how the courts have applied NSDP rejections, but results in NSDP rejections in which the filing of a terminal disclaimer under 37 CFR 1.321(d) cannot obviate the nonstatutory 

The provisions of 37 CFR 1.321(d) do not provide a mechanism to file a terminal disclaimer in situations where the instant application and the reference meet the statutory requirements to be deemed commonly owned pursuant to AIA  35 U.S.C. § 102(c) (by establishing the existence of a JRA in accordance with 37 CFR 1.104(c)(4)(ii)) but the reference is not prior art that may be disqualified under AIA  35 U.S.C. § 102(b)(2)(C) (as required by 37 CFR 1.321(d) in accordance with 37 CFR 1.104(c)(4)(ii)). This is the situation for which the instant petition was filed.  However, applicant did not meet the requirements in 37 CFR 1.104(c)(4)(ii) (except the prior art requirement for which waiver is presently requested) to establish in the file record of the instant application the existence of a JRA because the statement filed under 37 CFR 1.104(c)(4)(ii)(A) concurrently with the instant petition is improper. The statement states that “the claimed invention(s) were made as a result of activities undertaken within the scope of the joint research agreement.” It is unclear if this part of the statement encompassed the claimed invention of the instant application, the claimed invention of the reference, or both. The regulation requires that applicant state that the claimed invention of the instant application was made as a result of activities undertaken within the scope of the JRA. It is noted that applicant did meet the requirement in 37 CFR 1.104(c)(4)(ii)(B) by disclosing the names of the parties to the JRA at paragraph [0001] of the specification on filing.

 In addition, the present petition is not accompanied by a terminal disclaimer filed under 37 CFR 1.321(d) for which waiver of the prior art requirement in 37 CFR 1.321(d) is presently requested. The terminal disclaimer previously filed on March 30, 2020, was disapproved on April 2, 2020, and is no longer before the Office for consideration. A petition requesting waiver of the prior art disqualification requirement in 37 CFR 1.321(d) to permit the filing of a terminal disclaimer under 37 CFR 1.321(d) that disclaims over a reference(s) that is not prior art will not be granted if the petition is not accompanied by such a terminal disclaimer and the terminal disclaimer fee under 37 CFR 1.20(d).1 

Accordingly, the petition pursuant to 37 CFR 1.183 is DISMISSED.

The time period for filing a renewed petition is governed by 37 CFR 1.181(f). Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 CFR 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 CFR 1.183.”  This is not a final agency action within the meaning of 5 U.S.C 704. 

A petition fee will not be required for a renewed petition requesting reconsideration of this decision.2

CONCLUSION

1.  The October 7, 2020 petition filed under 37 CFR 1.183 is dismissed.

2.  Telephone inquiries related to this decision should be directed to the undersigned at (571) 
272-3211.

/Christina Tartera Donnell/

Christina Tartera Donnell 
Attorney Advisor – Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office acknowledges receipt of the terminal disclaimer fee set forth in 37 CFR 1.20(d) in the amount of $160 paid on March 30, 2020. The Office notes that the fee set forth in 37 CFR 1.20(d) increased to $170 on October 2, 2020. Therefore, applicant must pay the difference of $10 ($170 - $160 = $10) due to the fee increase on October 2, 2020, when filing the terminal disclaimer. Fees must be paid in the amount in effect on the date of payment. 
        
        2 The Office acknowledges receipt of the petition fee of $420 paid on October 7, 2020.